      Case 4:20-cv-00999-DPM Document 25 Filed 06/15/21 Page 1 of 1



          IN THE UNITED STATES DISTRICT COURT
         FOR THE EASTERN DISTRICT OF ARKANSAS
                   CENTRAL DIVISION

JOHN LEE BLACK, SR.
ADC #145623                                                  PLAINTIFF

v.                      No. 4:20-cv-999-DPM

SHANE JONES, Sheriff, Pope
County Detention Center; ROWDY
SWEET, Captain, Pope County Detention
Center; and BLAKE WILSON, Chief,
Pope County Detention Center                             DEFENDANTS

                             JUDGMENT
     Black's complaint is dismissed without prejudice.


                                                          I
                                       D .P. Marshall Jr.
                                       United States District Judge
